UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 FIRST AMENDMENT REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF CRC Crystal Research Corporation (Name of small business issuer in its charter) Nevada 2800 86-0728263 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4952 East Encanto Street Mesa, Arizona 85205 (480) 452-3301 (Address and telephone number of registrant’s principal executive offices) Corporate Services Group, LLC 723 South Casino Center Boulevard Las Vegas, Nevada 89101-6716 Telephone (800) 354-4004 Facsimile (702) 471-1012 (Name, address and telephone number of agent for service) Copies to: Joseph Lambert Pittera, Esq. Law Offices of Joseph Lambert Pittera 2214 Torrance Boulevard Torrance, California 90501 Telephone: (310) 328-3588 Facsimile No. (310) 328-3063 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o If this Form is filed to register securities for an offering to be made on a continuous or delayed basis pursuant to Rule 415 under the Securities Act, please check the following box. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x 1 CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock 10,005,000 (1) $1.00 (3) $10,005,000 $475.78 (4) Common Stock 812,000 (2) $0.001 $812 $0.05 (1) 10,005,000 common shares are being offered by a direct offering at a price of $1.00 per share , of which 10,005,000 may be acquired by Auctus Private Equity Fund, LLC from time to time pursuant to a drawdown line of equity credit facility. (2) The 812,000 common shares are being registered to cover the re-sale by our selling security holders of such previously issued shares of common stock. (3) Estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933. The price per share of the shares offered has been arbitrarily determined by us, the Company. (4) $196.50 of the $475.78 was paid with the filing of the Form S-1 filed March 3, 2009 with the SEC. The registration fee for the 5,000,000 shares registered on the Form S-1 was calculated at $39.30 per million shares before the fee was raised to $55.80 per million shares on March 16, 2009. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. 2 Prospectus CRC
